Citation Nr: 0209325	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1948 to May 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a low back condition.  The veteran 
testified at a hearing before an RO hearing officer in 
December 1998.  In November 2000, the Board issued a decision 
denying appeals as to several other claims by the veteran, 
and remanding the instant claim for further development by 
the RO, specifically in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2001). 


FINDINGS OF FACT

1.  The low back complaints noted during the veteran's active 
duty service were acute in nature and not indicative of 
chronic low back disability. 

2.  The veteran's current low back disorders were not 
manifested during his active duty service or for many years 
after his discharge from service, nor are his current low 
back disorders otherwise related to his active duty service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service, nor may arthritis of the low 
back be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA outpatient treatment records, 
three VA fee basis examinations, and testimony and statements 
from the veteran .  The veteran has reported initial 
treatment of his back in either 1985-86 or 1991-92 and the 
identified records have been requested and records or 
negative responses received.  The veteran reported that his 
first treatment was at the VA in 1991-92 or with a physician 
at the VA in 1985-86.  The records from the VA have been 
obtained with no report of the earlier treatment.  

No additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The Board 
further notes that in its November 2000 remand it directed 
the RO to ensure that all notification and development action 
required by the VCAA was completed.  The RO was also to 
obtain copies of all identified medical records, to include 
treatment records from Travis Air Force Base (AFB) for 1991-
1992.  The veteran was then to be afforded a VA orthopedic 
examination.  In March 2001, the RO requested that the 
veteran identify all dates and places of treatment for his 
back condition during military service and since discharge.  
By letter, dated in June 2001, the veteran was notified of 
the provisions of the VCAA.  Further notice of the provisions 
of the VCAA was provided in the February 2002 supplemental 
statement of the case.  A response was received from Travis 
AFB in March 2001 stating that a thorough search revealed no 
evidence of a current file for the veteran.  A VA fee basis 
orthopedic examination was provided in June 2001, and the 
physician provided an addendum to the examination report in 
November 2001.  In view of the above actions taken to locate 
and obtain additional evidence, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection for a low back disability.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and development 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes that the veteran was provided 
specific notice of the provisions of the VCAA and of the 
actions to be taken by VA and the veteran in the supplemental 
statement of the case in February 2002 and the June 2001 
letter from the RO.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I. Factual Background

The veteran's service medical records noted that he incurred 
a low back injury in November 1951, manifested by pain in the 
lumbosacral area and diagnosed as slight scoliosis and muscle 
spasm on the left side.  The service medical records, 
including multiple periodic examinations and the October 1967 
retirement physical examination, are otherwise silent for any 
complaints, treatment or diagnosis of any low back pain or 
pathology.  On reports of medical history, completed in July 
1953, March 1956, May 1966, October 1967, the veteran 
specifically denied a history of recurrent back pain.  His 
spine was clinically evaluated as normal at the time of his 
October 1967 retirement examination. 

VA outpatient treatment records note complaint of back pain 
in March 1990.  The veteran noted that the pain began the 
previous day.  A diagnosis of lumbago/right sciatica was 
noted.  The veteran was seen again a week later with 
continuing complaints.  The veteran reported that he broke 
his upper back seven years previous and that his current 
complaints began one week previous.  X-ray examination of the 
lumbosacral spine in March 1990 provided an impression of 
mild degenerative changes of the lumbar spine and sacroiliac 
joints.  Computed tomography (CT) scan, also in March 1990, 
showed a small disc bulge at L5-S1 and minimal hypertrophy to 
the fact at L5-S1.  In May 1990, the veteran was cleared to 
return to work, with avoidance of heavy lifting.  A diagnosis 
of chronic low back strain was provided. 

The veteran filed an original claim for service connection 
for a low back injury in February 1997.  He indicated that 
the condition began in 1951 and continued until the present.  

A VA fee basis orthopedic examination was conducted in 
October 1997 by C.H. Touton, M.D.  The veteran reported an 
injury to his low back in 1951 with subsequent light duty, as 
well as one significant air craft crash and three motor 
vehicle accidents.  He reported initial evaluation at Travis 
AFB in 1992.  The veteran noted intermittent discomfort in 
the lower back, aggravated with twisting.  Physical 
examination noted decreased range of motion of the low back.  
Palpation revealed stiffness and minimal tenderness.  Dr. 
Touton provided a diagnosis of lumbar spondylosis.  The 
physician stated that the veteran's low back had been hurt on 
several different occasions and currently showed some 
significant decrease in lumbar flexibility, consistent with 
degenerative arthritis or lumbar spondylosis.  There was no 
sign of active disc lesion, radiculitis, or radiculopathy.  

At a hearing before an RO hearing officer in December 1998, 
the veteran testified that he injured his back during service 
when he fell while catching a 110 pound "wing tank."  He 
reported that he sought immediate medical treatment for this 
injury.  Transcript p. 22.  He stated that he again injured 
his back during service when attempting to lift the wing of a 
plane that had run off the edge of a runway.  He reported 
that he again sought immediate treatment for this injury.  
Transcript p. 23.  The veteran testified that he was given 
medication and the condition resolved after two weeks.  He 
stated that he sought treatment and self-treated for 
recurrences and continued to have the same ongoing pain.  
Transcript p. 24.  The veteran reported that after discharge 
he first sought treatment for his low back condition in 1991 
at the VA and at Travis AFB.  Transcript p. 24.  Later, 
during the hearing, the veteran stated that he first sought 
treatment with Dr. "Ryu" in 1985 or 1986.  Transcript p. 
26.  

A VA fee basis orthopedic consultation was conducted in March 
1999 by M. Papazian, M.D., who noted review of the veteran's 
claims file.  The veteran reported that he injured his low 
back in 1951 and continued to have discomfort since that 
time.  Physical examination revealed tenderness over the 
lower thoracic and lower lumbosacral spine, but no muscle 
spasm, swelling or discoloration.  Range of motion was within 
normal limits.  Dr. Papazian stated that the veteran 
complained of multiple problems, for which the physician had 
no real objective findings to support, but noted that the 
veteran was probably suffering from degenerative joint 
disease.  Dr. Papazian did not indicate for which of the 
examined joints this probable conclusion applied.  

VA outpatient treatment records in September 1999 noted 
complaints of back pain, beginning four days previous while 
mowing lawn.  An impression of back strain was reported.  
Magnetic resonance imaging (MRI) scan showed lumbar 
spondylosis and discogenic degeneration.  Chronic lower back 
pain was next noted in October 2000.  

A VA fee basis orthopedic evaluation was performed in June 
2001, again by Dr. Papazian, who noted that the claims file 
was available for review.  The veteran reported continued 
back pain since injury during service.  He stated that he did 
not complain of this condition or seek medical treatment due 
to his need to work to support his family.  The veteran 
stated that he had off and on lower back pain, exacerbated by 
exercise or walking.  He reported no pain at the time of the 
examination.  Physical examination showed no pain, spasm or 
swelling in the lumbar region.  Range of motion was within 
normal limits.  Dr. Papazian stated that the examination was 
essentially within normal limits, and he was unable to find 
any objective clinical findings to justify the veteran's 
complaints.  Dr. Papazian suspected that the veteran was 
having arthritic changes of the lumbar spine, due to the 
aging process, unless an X-ray examination provided findings 
of an old traumatic fractured spine and/or condition that was 
not consistent with the aging process.  The physician stated 
that the diagnosis of muscle spasm with slight scoliosis, in 
1951, was temporary and transient in nature.  Dr. Papazian 
concluded that it was at least as likely that the current low 
back disorder is not logically related to the findings in 
1951.  Also the history obtained and clinical findings, which 
will probably be supported by the imaging studies, indicate 
that the present lower back pain is not related to the 
incident that occurred in 1952-1953 (as reported by the 
veteran) and was not service-connected.  X-ray examination in 
June 2001 showed degenerative changes at L5-S1.  In a 
November 2001 addendum, Dr. Papazian stated that, "In my 
professional opinion it is unlikely that a causal connection 
exists between the veterans slight scoliosis and muscle 
spasms during miliary service and the present degenerative 
joint and disc disease of the lumbosacral spine."  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Where certain 
diseases, such as arthritis, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When 
a disability is not initially manifested during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).

The Board notes that the veteran has argued that his service 
medical records are incomplete.  The service medical records 
contain several periodic physical examinations as well as 
dental and records of other outpatient treatment.  Although 
the Board notes that, considering the veteran's twenty years 
of service, the records appear somewhat slim, there is no 
indication in the records themselves that anything is 
missing.  Further, the veteran has indicated that, even 
though his back pain allegedly continued after the 1951 
incident, he did not seek treatment and took over-the-counter 
medications.  The Board finds no reason in the record to 
believe that the veteran's service medical records are 
incomplete.  Further, any request for records would not be 
productive, as the veteran has indicated that he sought no 
further treatment, but self-treated for continuing back pain.  

In the instant case, the veteran's service medical records 
contain only a single complaint of low back pain in November 
1951.  The veteran specifically denied a history of recurrent 
back pain on periodic and retirement examinations four times 
after this incident.  The service medical records contain no 
findings of any further complaints or diagnoses of any low 
back pain or pathology.  It appears that the veteran's 
complaint of back pain was acute and transitory and had 
resolved by service separation, as there are no further 
complaints of back pain in the remaining 16-plus years of 
service and his spine was clinically evaluated as normal on 
retirement examination.  

The first complaint of back pain, post-discharge, was in 
March 1990, more than twenty years after the veteran's 
discharge from service.  At that time the veteran reported 
that the pain began the previous day.  He noted no history of 
inservice injury and no history of back pain since 1951.  The 
records do not show treatment for back pain again until 
September 1999, when the veteran reported that the back pain 
began four days previous.  Again, the veteran did not provide 
a history of chronic lower back pain since 1951 and no 
mention of the previous injury.  

The record contains three VA fee basis examinations for the 
veteran's spine.  The first, in October 1997, noted the 
history of injury in 1951, but provided no opinion as to 
whether the current disability was related to that injury.  
The opinions of Dr. Papazian in March 1999, also noted the 
history of injury in 1951 and the veteran's reports of 
ongoing discomfort, but did not provide an opinion relating 
any current disability to the injury during service.  
Finally, the June 2001 and November 2001 report/addendum of 
Dr. Papazian, noted the veteran's history, but indicated that 
it was unlikely that the veteran's complaints during service 
were related to the present lumbosacral spine disability.  
The record contains no competent medical evidence to the 
contrary.  The veteran's statements of a continuity of 
symptomatology, unsupported by any medical evidence, and in 
contradiction to statements made during service and in post-
service treatment records, does not create a relative balance 
of the evidence for and against the claim.  Dr. Papazian 
considered the veteran's report, as well as the actual 
treatment records, in reaching his conclusion and the Board 
gives considerable weight to that conclusion.  The Board 
finds that the evidence preponderates against a finding that 
the veteran's current low back disability, first noted on 
medical records many years after service, is related to the 
single complaint of back injury during service.  

Further, while the record shows degenerative arthritis of the 
low back, the clear preponderance of the record is against a 
finding that this chronic disorder was manifested during 
service or within one year of discharge from service.  It was 
first manifested many years after service.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

